Citation Nr: 9929845	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  98-01 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for residuals 
of asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel



INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an October 1997 rating 
decision by the Montgomery, Alabama, Regional Office (RO).  
The veteran perfected a timely appeal to that decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Service connection for residuals of asbestos exposure was 
denied by a rating action dated in December 1994.  The 
veteran was advised of this determination by a letter 
December 1994.  This decision was not appealed.

3.  The additional evidence received after the December 1994 
RO decision contains information which is relevant and 
probative to the issue of entitlement to service connection 
for residuals of asbestos exposure, and by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The claim for entitlement to service connection for 
residuals of asbestos exposure constitutes is plausible or 
capable of substantiation.


CONCLUSIONS OF LAW

1.  The additional evidence received since the unappealed 
December 1994 RO decision is new and material and the 
veteran's claim for service connection for residuals of 
asbestos exposure is reopened.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (1999).

2.  The claim of entitlement to service connection for 
residuals of asbestos exposure is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The evidence of record at the time of the December 1994 
decision by the RO is briefly summarized.  The service 
medical records, including the report of a separation medical 
examination conducted in April 1955, do not show complaints 
or findings of any disorders related to asbestos exposure.  
Military discharge documents establish that the veteran's 
inservice military occupational specialty was as a military 
policeman.

Private X-rays dated in March 1993 showed pleural and 
parenchymal changes consistent with asbestosis.  A medical 
statement from E. Holmes, M.D., dated in May 1993 notes that 
the veteran was seen complaints of dyspnea on exertion and 
that the veteran had a cough with yellow and white sputum 
production.  The diagnosis was asbestosis manifested as 
dyspnea with an appropriate asbestos exposure history, 
pleural and parenchymal changes on chest X-ray, and 
restrictive pulmonary functions.

In December 1994, the RO denied service connection for 
residuals of asbestos exposure.  At that time, the RO 
determined that there was no competent medical evidence, 
which reasonably linked the veteran's current residuals of 
asbestos exposure to service.  The RO noted that there was no 
evidence showing asbestosis was incurred in or aggravated by 
the veteran's period of active military service. The RO also 
noted that there was no evidence showing that the condition 
diagnosed many years after discharge from service had a 
relationship to duties performed during active military 
service.  The veteran was notified of this decision and of 
his appellate rights in December 1994.  He did not appeal 
this determination.  Accordingly, the December 1994 RO 
decision is final.  38 U.S.C.A. § 7105 (West 1991).  However, 
the veteran may reopen his claim by submitting new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
also Hodge V. West, 155 F.3d 1356 Fed. Cir. 1998.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in determining whether evidence is new 
and material, the credibility of the new evidence is, 
preliminary, to be presumed.  Justus v. Principi, 3 Vet.App. 
510 (1992).  However, the evidence must be competent in order 
for the presumption to attach.  LeShore v. Brown, 8 Vet.App. 
406, 409 (1995).

The evidence received since the December 1994 RO decision 
includes private medical statements dated in July 1997 and 
February 1998.

According to a medical statement from E. Tai, M.D., dated in 
July 1997, the private physician concluded that the veteran 
had asbestosis of the lungs secondary to asbestos exposure.  
Dr. Tai also rendered an opinion that the current conditions 
of asbestosis were as likely to have been caused from 
asbestosis exposure while on active military duty as it was 
after he left the military.

In a medical statement from Y. Suhr, M.D., dated in February 
1998, the private physician concluded that the veteran had 
asbestosis of the lungs.  Dr. Suhr noted that that veteran 
reported that he was first exposed to asbestos during his 
service in the Army in his 20s.  It was Dr. Suhr's his 
opinion that the veteran's current condition of pulmonary 
asbestosis was as likely to have been caused from asbestos 
exposure while in active military duty as it was after he 
left the military.

To summarize, the Board finds that the evidence received 
since the December 1994 RO decision is new and material.  
Specifically, the private medical statements dated in July 
1997 and February 1998 include clinical findings that suggest 
the veteran's current residuals of asbestos exposure may be 
related to service.

The Board finds that the additional evidence is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
also Hodge, supra.  Therefore, it is the Board's judgment 
that the additional evidence is new and material and the 
veteran's claim for service connection for residuals of 
asbestos exposure is reopened.

In Elkins v. West, 2 Vet. App. 422 (1999) the Court held that 
in making a determination as to whether new and material 
evidence has been submitted to reopen a previously denied 
final decision, a three-step process is required.  It must 
first be determined whether new and material evidence has 
been submitted.  If new and material evidence has been 
submitted, it must be determined whether, immediately upon 
reopening, the claim is well grounded pursuant to 38 U.S.C.A. 
§  5107(a) (West 1991).  If the claim is well grounded, the 
merits of the claim will be evaluated after the duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.  See Bernard v. Brown, 4 Vet.App. 384 (1994).

A claim for service connection is well-grounded if three 
criteria are met: (1) there is competent evidence of a 
current disability/medical diagnosis; (2) there is competent 
lay or medical evidence that a disease or injury was incurred 
in service or aggravated by military service; and (3) there 
is competent evidence of a nexus, or of a causal relationship 
between the inservice incurrence/aggravation and the current 
disability.  See Caluza v. Brown, 7 Vet.App. 498 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (per curiam)).  

Drs. Tai and Suhr have rendered opinions that veteran's 
asbestosis was as likely to have been caused from asbestos 
exposure while active military duty as it was after he left 
the military.  These opinions tend to establish a nexus 
between the asbestosis and the veteran's military service.  
Accordingly, the Board finds that the veteran's claim is well 
grounded.  


ORDER

New and material evidence having received, the veteran's 
claim of entitlement to service connection for residuals of 
asbestos exposure, is reopened.

The claim of entitlement to service connection for residuals 
of asbestos exposure is well grounded.  To this extent only, 
the appeal is granted.


REMAND

As indicated above, the Board has determined that new and 
material evidence has been received with regard to the 
veteran's claim for service connection for residuals of 
asbestos exposure, and that the claim has accordingly been 
reopened.  Additionally, the Board has determined that the 
veteran's claim for entitlement to service connection for 
residuals of asbestos exposure is well grounded. 

The Court has held that the duty of the VA to assist veterans 
in the development of facts pertinent to their claims, under 
38 U.S.C.A. § 5107(a) and 38 C.F.R. § 3.103(a), as set forth 
by the Court in Littke v. Derwinski, 1 Vet.App. 90 (1990), 
requires that the VA accomplish additional development of the 
record, to include obtaining the report of an adequate VA 
examination, if it finds that the record currently before it 
is inadequate. The Board is of the opinion that a VA 
examination would be of assistance to the Board in rendering 
a determination in this case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any VA and 
private medical records pertaining to 
current treatment for residuals of 
asbestos since his release from active 
duty, to include the record from Drs. Tai 
and Suhr.  

The veteran should be informed that he 
has the opportunity to submit any other 
additional evidence and arguments in 
support of his claim.  See Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992).

2.  The RO should obtain copies of the 
actual treatment records from Drs. Tai 
and Suhr. 

3.  Thereafter, the veteran should be 
afforded a VA examination by an 
appropriate specialist to determine the 
nature and etiology of the claimed 
residuals of asbestos exposure.  All 
indicated tests and studies, including 
chest X-rays, should be accomplished and 
the findings then reported in detail.  It 
is requested that the examiner obtain a 
detailed history of inservice and 
postservice asbestos exposure.  

Following the examination and in 
conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as to whether it is as 
least as likely as not that the veteran 
has residuals of asbestos exposure, which 
are related to rhe veteran's period of 
active duty?  A complete rational for any 
opinion expressed should be included in 
the examination report.  The entire 
claims file and a copy of this remand 
must be made available to, and reviewed 
by, the examiner prior to the 
examination.  The examiner's attention is 
directed to the reports from Drs. Tai and 
Suhr.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
issue of entitlement to service 
connection for residuals of asbestos 
exposure.

If the decision remains adverse to the veteran, he and his 
representative should be furnished a supplemental statement 
of the case and afforded the specified time within which to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
appellate consideration.  The Board implies no conclusions, 
either legal or factual, by this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals







